In this case the appellee sought to foreclose a mortgage given to secure an original indebtedness of $2,000.00. It was alleged in the bill of complaint that $500.00 had been paid on the original indebtedness and that there was at the time of the institution of suit due and owing on said note the sum of $1,500.00 as principal, with interest from date to the date of the filing of the bill. The decree, however, required the defendants to pay the full sum of $2,000.00 as principal, together with interest and attorney's fees.
It is admitted on brief in behalf of the appellee that the decree should have been for $1,500.00 principal and that the entry of the decree for the sum of $2,000.00 was erroneous.
We hold that the decree should have been for the sum of $1,500.00, with interest, costs and attorney's fees, instead of having been in the sum of $2,000.00, with interest, *Page 73 
costs and attorney's fees. The decree is therefore reversed and remanded with directions that a decree be entered conforming to this opinion. The costs of this appeal must be taxed against the appellee.
Reversed.
WHITFIELD, P. J., AND TERRELL, J., concur.
ELLIS, C. J., AND BROWN, J., concur in the opinion and judgment.